DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first Office Action on the merits. Claims 1-18 are currently pending. 
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Sweden on 05/24/2018.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1, line 5, “Real-Time Location comprising:” should read “Real-Time Location System comprising:”
Claim 1, second to last line, “the animal movement” should read “the animal movements” 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 6-8 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 6, lines 3-4, the limitation of “the determined arrival time of the animal to the holding area” is indefinite as it relies on claim 1, lines 12-14, “one or more of (i) an arrival time of the animal into the holding area via the tag, and (ii) animal movement via the tag in the holding area” in which the limitation of “an arrival time” is not required. 
Claim 7, lines 3-4, the limitation of “the monitored waiting time” is indefinite as it relies on claim 1, lines 16-19, “one or more of (i) a waiting time that has passed since the arrival time that the animal arrived to the holding area, and (ii) animal movements of the animal in the at least two directions” in which the limitation of “a waiting time” is not required. 
Claim 8, lines 3, the limitation of “the additional grouping area” is indefinite as it relies on claim 1, lines 22-23, “one of the milking parlor, the holding area, and an additional grouping area” in which the limitation of “an additional grouping area” is not required. 
Claim 14 (dependent on claim 9) is indefinite for the same reason as claim 6 above. 
Claim 15 (dependent on claim 9) is indefinite for the same reason as claim 7 above. 
Claim 16, line 3, the limitation of “the additional grouping area” lacks proper antecedent basis. 
All other claims depending on one or more of the above rejected claims are also rejected the
same.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se, claimed as a product without containing structural recitations.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-6, 9, 13-14, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by O’Hare (WO 2008113556 A1) as stated on the IDS.
Regarding claim 1, O’Hare discloses a holding area (10, 14) disposed at a milking parlor (12) of a farm, the holding area comprising: 
a Real-Time Location System (see abstract at least) disposed at the holding area (16, 32 of the RTLS within 10, and/or 14), the Real-Time Location System being configured to monitor animal movements in at least two directions (page 1, lines 20-24 at least), the Real-Time Location comprising: 
a controller (100), 
a tag (18) associated with an animal, and 
at least three transceivers (at least three transceivers 32 and 16) disposed within the holding area (fig. 1) configured to detect signals emitted by the tag when the tag enters within the holding area (page 3, lines 4-21 and page 4, lines 29-30 at least), and communicate information with the controller (page 3, lines 23-29 at least),
wherein the controller is configured to: 
determine one or more of (i) an arrival time of the animal into the holding area via the tag (100 determines date/time stamps and durations in a particular area, which requires determining an arrival time; page 5, line 11 – page 6, line 9 at least), and (ii) animal movement via the tag in the holding area (determines various animal activities; page 3, lines 23-29 and page 4, lines 11-24 at least), 
identify the animal via the tag of the animal (page 3, lines 19-21 at least), 
monitor, while the animal remains in the holding area, one or more of (i) a waiting time that has passed since the arrival time that the animal arrived to the holding area (page 6, lines 2-6 ), and (ii) animal movements of the animal in the at least two directions (page 4, lines 18-24 at least), 
compare one or more of the monitored waiting time and the animal movements with a respective reference threshold (page 5, line 32 – page 6, line 9); and 
trigger an action with respect to controlling access to one of the milking parlor, the holding area, and an additional grouping area, when one or more of the monitored waiting time and the animal movement exceeds the respective reference threshold (page 6, lines 2-9 at least).
	Regarding claim 5, O’Hare discloses the holding area according to claim 1, and further discloses wherein the controller is further configured to: trigger a notification action of notifying a farmer (page 5, line 32 – page 6, line 9).
Regarding claim 6, O’Hare discloses the holding area according to claim 1, wherein the controller is further configured to: 
determine a moment in time, when the identified animal leaves the holding area through an entrance of the milking parlor (100 determines date/time stamps and durations when an animal is in a particular area, which would require the times when an animal leaves the holding area/enters the milking parlor; page 5, line 25 – page 6, line 6), 
calculate a time difference between the determined arrival time of the animal to the holding area, and the determined moment in time, when the animal leaves the holding area (determines the length of time an animal has been a in particular location; page 5, line 25 – page 6, line 6), and 
rank the identified animal (ranks an animal as having an unusual event when an unusual event is detected by the system; page 5, line 33 – page 6, line 9 at least), based on the calculated time difference (based on a duration longer than a preset time for a normal event; page 5, line 33 – page 6, line 9 at least).
	Regarding claim 9, O’Hare discloses a method executed in a holding area (10, 14) disposed at a milking parlor (12) of a farm, a Real-Time Location System (see abstract at least) being disposed at the holding area (16, 32 of the RTLS within 10, 14), the Real-Time Location System being configured to monitor animal movements in at least two directions (page 1, lines 20-24 at least), the Real-Time Location System including a controller (100), a tag (18) associated with an animal, and at least three transceivers (at least three transceivers 32 and 16) configured to detect signals emitted by the tag (page 3, lines 4-21 and page 4, lines 29-30 at least), and communicate information with the controller (page 3, lines 23-29 at least), the method comprising: 
determining one or more of (i) an arrival time of the animal to the holding area via the tag (100 determines date/time stamps and durations in a particular area, which requires determining an arrival time; page 5, line 11 – page 6, line 9 at least), and (ii) animal movement via the tag in the holding area (determines various animal activities; page 3, lines 23-29 and page 4, lines 11-24 at least); 
identifying the animal via the tag of the animal (page 3, lines 19-21 at least); 
monitoring, while the animal remains in the holding area, one or more of (i) a waiting time that has passed since the animal arrived to the holding area (page 6, lines 2-6), and (ii) animal movements of the animal in the at least two directions (monitoring animal movements, page 4, lines 18-24 at least, in at least two directions as disclosed above); 
comparing one or more of the monitored waiting time and the animal movements with a respective reference threshold (a preset time for a normal event applicable to both a waiting time or animal movements; page 5, line 32 – page 6, line 9); and 
triggering an action with respect to controlling access to one of the milking parlor and the holding area, when one or more of the monitored waiting time and the animal movements exceeds the respective reference threshold (page 6, lines 2-9 at least).
Regarding claim 13, O’Hare discloses the method according to claim 9, and further discloses further comprising: triggering a notification action of notifying a farmer (page 5, line 32 – page 6, line 9).
Regarding claim 14, O’Hare discloses the method according to claim 9, comprising: 
determining a moment in time, when the animal leaves the holding area through an entrance of the milking parlor (determining durations when an animal is in a particular area, which would require the times when an animal leaves the holding area/enters the milking parlor; page 5, line 25 – page 6, line 6); 
calculating a time difference between the determined arrival time of the animal to the holding area, and the determined moment in time, when the animal leaves the holding area (determining the length of time an animal has been a in particular location; page 5, line 25 – page 6, line 6); and -7-UMEGARDAtty Docket No.: EJ-7446-146 
Appl. No.: To Be Assignedranking the identified animal (ranking an animal as having an unusual event when an unusual event is detected by the system; page 5, line 33 – page 6, line 9 at least), based on the calculated time difference (based on a duration longer than a preset time for a normal event; page 5, line 33 – page 6, line 9 at least).
Regarding claim 17, O’Hare discloses a computer program comprising instructions (pages 3-6) which, when the computer program is executed by a controller, cause the controller to carry out the method according to claim 9 (see analysis of claim 9 above).
Regarding claim 18, O’Hare discloses a method executed in a holding area (10, 14) disposed at a milking parlor (12) of a farm, a Real-Time Location System (see abstract at least) being disposed at the holding area (16, 32 of the RTLS within 10, 14), the Real-Time Location System being configured to monitor animal movements in at least two directions (page 1, lines 20-24 at least), the Real-Time Location System including a controller (100), a tag (18) associated with an animal, and at least three transceivers (at least three transceivers 32 and 16) configured to detect signals emitted by the tag (page 3, lines 4-21 and page 4, lines 29-30 at least), and communicate information with the controller (page 3, lines 23-29 at least), the method comprising: 
determining one or more of (i) an arrival time of the animal to the holding area via the tag (100 determines date/time stamps and durations in a particular area, which requires determining an arrival time; page 5, line 11 – page 6, line 9 at least), and (ii) animal movement via the tag in the holding area (determines various animal activities; page 3, lines 23-29 and page 4, lines 11-24 at least);
identifying the animal via the tag of the animal (page 3, lines 19-21 at least); 
monitoring, while the animal remains in the holding area, one or more of (i) a waiting time that has passed since the animal arrived to the holding area (page 6, lines 2-6), and (ii) animal movements of the animal in the at least two directions (monitoring animal movements, page 4, lines 18-24 at least, in at least two directions as disclosed above); -8-UMEGARDAtty Docket No.: EJ-7446-146 Appl. No.: To Be Assigned
comparing one or more of the monitored waiting time with a waiting time threshold and the animal movements with one or more of a threshold distance and an amount of activity (a preset time for a normal event applicable to both a waiting time or animal movements and distances in comparison to datum lines and/or locations of other tags; page 5, line 32 – page 6, line 9); and 
triggering an action with respect to controlling access to one of the milking parlor, the holding area, and an additional grouping area, when one or more of the monitored waiting time exceeds the waiting time threshold and the animal movements exceeds the one or more of the threshold distance and the amount of activity (page 6, lines 2-9 at least).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare as applied to claims 1 and 9 above, and further in view of O’Hare et al. (WO 2010066429 A1).
Regarding claim 2, O’Hare teaches the holding area according to claim 1, and further teaches wherein the controller is further configured to: -4-UMEGARDAtty Docket No.: EJ-7446-146 Appl. No.: To Be Assigned
monitor a behavior of the animal while the animal remains in the holding area, via the tag (page 4, lines 11-24 at least); 
store the monitored animal behavior in a database (page 5, lines 16-19),
analyze the monitored animal behavior (page 5, lines 25-31), and 
proactively trigger the action, when the animal approaches the holding area, based on the analyzed animal behavior (page 5, line 32 – page 6, line 8).
However, O’Hare is silent regarding a 3D-accelerometer within the tag. O’Hare et al. teaches an animal management system including a 3D-accelerometer within a tag (page 8, lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tag of O’Hare include a 3D-accelerometer as taught by O’Hare et al., in order to determine the rate of motion of the tag in three dimensions as taught by O’Hare et al. (see, e.g., O’Hare et al. at page 8, lines 4-7).
Regarding claim 10, O’Hare teaches the method according to claim 9, further comprising: 
monitoring a behavior of the animal while the animal remains in the holding area, via the tag (page 4, lines 11-24 at least); 
storing the monitored animal behavior in a database (page 5, lines 16-19); 
analyzing the monitored animal behavior (page 5, lines 25-31); and 
triggering the action proactively, when the animal approaches the holding area, based on the analyzed animal behavior (page 5, line 32 – page 6, line 8).
However, O’Hare is silent regarding a 3D-accelerometer within the tag. O’Hare et al. teaches an animal management system including a 3D-accelerometer within a tag (page 8, lines 4-7).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tag of O’Hare include a 3D-accelerometer as taught by O’Hare et al., in order to determine the rate of motion of the tag in three dimensions as taught by O’Hare et al. (see, e.g., O’Hare et al. at page 8, lines 4-7). 
Claims 3-4, 7-8, 11-12, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over O’Hare as applied to claims 1 and 9 above, and further in view of Sundborger et al. (WO 2007078234 A1) as stated on the IDS.
Regarding claim 3, O’Hare teaches the holding area according to claim 1, but is silent regarding wherein the action is disabling passage through an entrance to the milking parlor for other animals other than the identified animal.
Sundborger et al. teaches a holding area (14) including wherein an action is disabling passage through an entrance (13a) to a milking parlor (13) for other animals other than an identified animal (13a selectively allows an identified cow to enter 13; page 14, lines 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the action of O’Hare be disabling passage through an entrance to the milking parlor of O’Hare for other animals other than the identified animal as taught by Sundborger et al., in order to allow the identified animal to enter the milking parlor without competition.
Regarding claim 4, O’Hare teaches the holding area according to claim 1, but is silent regarding wherein the action is disabling passage through an entrance to the holding area for other animals other than the identified animal.
Sundborger et al. teaches a holding area (14) wherein an action is disabling passage through an entrance (14a) to a holding area (14) for other animals other than an identified animal (14a selectively allows an identified cow to enter 14; page 14, lines 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the action of O’Hare be disabling passage through an entrance to the holding area of O’Hare for other animals other than the identified animal as taught by Sundborger et al., in order to allow the identified animal to enter the holding area without competition.
Regarding claim 7, O’Hare teaches the holding area according to claim 1, but is silent regarding wherein the controller is further configured to:
categorize the animal as low-ranked, when the monitored waiting time exceeds the respective reference threshold.
Sundborger et al. teaches a holding area (14) with a controller (16) configured to: categorize an animal as low-ranked (page 9, line 22 – page 10, line 12), when a monitored waiting time exceeds a respective reference threshold (a reference threshold based on a certain percentage of cows with the lowest hierarchic orders, which is based on wait times; page 12, lines 4-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of O’Hare further configured to categorize the animal as low-ranked, when the monitored waiting time exceeds the respective reference threshold as taught by Sundborger et al., in order to reduce competition and stress of less dominant cows entering a milking station as taught by Sundborger et al. (see, e.g., Sundborger at page 13, lines 9-15).
Regarding claim 8, O’Hare as modified by Sundborger et al. teaches the holding area according to claim 7, but is silent regarding wherein the controller is further configured to:
order a gate to open into the additional grouping area of a low-ranked animal group, upon approach of the low-ranked animal, thereby forcing the low- ranked animal to change from a first animal group to the low-ranked animal group. 
Sundborger et al. further teaches a holding area (14) with a controller (16) configured to order a gate (31a) to open into an additional grouping area (31) of a low-ranked animal group, upon approach of the low-ranked animal (page 15, lines 9-17), thereby forcing the low- ranked animal to change from a first animal group (a first group based on ranking) to the low-ranked animal group (based on milking criteria met and ranking; page 15, lines 3-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional grouping area with a gate of a low-ranked animal group as taught by Sundborger et al. to the holding area of O’Hare as modified by Sundborger et al., in order to reduce waiting time considerably, as less dominant cows do not struggle with more dominant cows to get access to the milking box, as taught by Sundborger et al. (see, e.g., Sundborger at page 15, lines 20-24).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the controller of O’Hare as modified by Sundborger et al. further configured to order the gate of O’Hare as modified by Sundborger et al. to open into the additional grouping area of a low-ranked animal group of O’Hare as modified by Sundborger et al., upon approach of the low-ranked animal, thereby forcing the low- ranked animal to change from a first animal group to the low-ranked animal group as taught by Sundborger et al., in order to reduce waiting time considerably, as less dominant cows do not struggle with more dominant cows to get access to the milking box, as taught by Sundborger et al. (see, e.g., Sundborger at page 15, lines 20-24).
Regarding claim 11, O’Hare teaches the method according to claim 9, but is silent regarding wherein triggering the action comprises disabling passage through an entrance to the milking parlor for other animals other than the identified animal.
Sundborger et al. teaches a method for animal management wherein triggering an action comprises disabling passage through an entrance (13a) to a milking parlor (13) for other animals other than an identified animal (13a selectively allows an identified cow to enter 13; page 14, lines 12-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the triggered action of O’Hare be disabling passage through an entrance to the milking parlor of O’Hare for other animals other than the identified animal as taught by Sundborger et al., in order to allow the identified animal to enter the milking parlor without competition.
Regarding claim 12, O’Hare teaches the method according to claim 9, but is silent regarding wherein triggering the action comprises disabling passage through an entrance to the holding area for other animals other than the identified animal.
Sundborger et al. teaches a method for animal management wherein triggering the action comprises disabling passage through an entrance (14a) to a holding area (14) for other animals other than an identified animal (14a selectively allows an identified cow to enter 14; page 14, lines 9-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the triggered action of O’Hare be disabling passage through an entrance to the holding area of O’Hare for other animals other than the identified animal as taught by Sundborger et al., in order to allow the identified animal to enter the holding area without competition.
Regarding claim 15, O’Hare teaches the method according to claim 9, but is silent regarding wherein the animal is categorized as low-ranked when the monitored waiting time exceeds the respective reference threshold.
Sundborger et al. teaches a method for animal management wherein an animal is categorized as low-ranked (page 9, line 22 – page 10, line 12) when a monitored waiting time exceeds a respective reference threshold (a reference threshold based on a certain percentage of cows with the lowest hierarchic orders, which is based on wait times; page 12, lines 4-8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of O’Hare categorize the animal as low-ranked when the monitored waiting time exceeds the respective reference threshold as taught by Sundborger et al., in order to reduce competition and stress of less dominant cows entering a milking station as taught by Sundborger et al. (see, e.g., Sundborger at page 13, lines 9-15).
Regarding claim 16, O’Hare as modified by Sundborger et al. teaches the method according to claim 15, but is silent regarding further comprising: 
ordering a gate to open into the additional grouping area of a low-ranked animal group, upon approach of the low-ranked animal, thereby forcing the low-ranked animal to change from a first animal group to the low-ranked animal group. 
Sundborger et al. further teaches a method for animal management comprising ordering a gate (31a) to open into an additional grouping area (31) of a low-ranked animal group, upon approach of the low-ranked animal (page 15, lines 9-17), thereby forcing the low-ranked animal to change from a first animal group to the low-ranked animal group (a first group based on ranking) to the low-ranked animal group (based on milking criteria met and ranking; page 15, lines 3-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include an additional grouping area with a gate of a low-ranked animal group as taught by Sundborger et al. to the holding area of O’Hare as modified by Sundborger et al., in order to reduce waiting time considerably, as less dominant cows do not struggle with more dominant cows to get access to the milking box, as taught by Sundborger et al. (see, e.g., Sundborger at page 15, lines 20-24).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the method of O’Hare as modified by Sundborger et al. further comprising: ordering the gate of O’Hare as modified by Sundborger et al. to open into the additional grouping area of a low-ranked animal group of O’Hare as modified by Sundborger et al., upon approach of the low-ranked animal, thereby forcing the low-ranked animal to change from a first animal group to the low-ranked animal group as taught by Sundborger et al., in order to reduce waiting time considerably, as less dominant cows do not struggle with more dominant cows to get access to the milking box, as taught by Sundborger et al. (see, e.g., Sundborger at page 15, lines 20-24).
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oosterling (US-6062164-A), Bjork (US-6516744-B1), Geissler (US-20090058730-A1), Sundborger (US-20100116211-A1), Bright (US-20100180824-A1), Song (US-20130269618-A1), Kwak (US-8736440-B2), and Brayer (US-20150201587-A1) contain similar elements as the instant invention. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hae Rie Jessica Byun whose telephone number is (571) 272-3212. The examiner can normally be reached Monday - Friday, 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.J.B./Examiner, Art Unit 3643                                                                                                                                                                                                        

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643